UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K/A (Amendment No. 1 ) (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-24477 DIFFUSION PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) D elaware 30-0645032 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2020 Avon Court , #4 Charlottesville , Virginia (Address of principal executive offices) (Zip Code) ( ) - (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of each class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YES☐
